Name: 87/292/EEC: Commission Decision of 15 May 1987 approving the accelerated plans for the eradication of brucellosis and tuberculosis in cattle presented by Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  agricultural policy
 Date Published: 1987-06-06

 Avis juridique important|31987D029287/292/EEC: Commission Decision of 15 May 1987 approving the accelerated plans for the eradication of brucellosis and tuberculosis in cattle presented by Spain (Only the Spanish text is authentic) Official Journal L 146 , 06/06/1987 P. 0065 - 0065*****COMMISSION DECISION OF 15 MAY 1987 APPROVING THE ACCELERATED PLANS FOR THE ERADICATION OF BRUCELLOSIS AND TUBERCULOSIS IN CATTLE PRESENTED BY SPAIN ( ONLY THE SPANISH TEXT IS AUTHENTIC ) ( 87/292/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL DECISION 87/58/EEC OF 22 DECEMBER 1986 INTRODUCING A SUPPLEMENTARY COMMUNITY MEASURE FOR THE ERADICATION OF BRUCELLOSIS, TUBERCULOSIS AND LEUKOSIS IN CATTLE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF, WHEREAS, PURSUANT TO ARTICLE 2 OF COUNCIL DECISION 87/58/EEC, SPAIN IS TO PREPARE ACCELERATED ERADICATION PLANS IN ACCORDANCE WITH ARTICLES 2 AND 3 OF COUNCIL DIRECTIVE 77/391/EEC OF 17 MAY 1977 INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS, TUBERCULOSIS AND LEUKOSIS IN CATTLE ( 2 ) AND CONFORMING WITH THE CRITERIA ESTABLISHED BY COUNCIL DIRECTIVE 78/52/EEC OF 13 DECEMBER 1977 ESTABLISHING THE COMMUNITY CRITERIA FOR NATIONAL PLANS FOR THE ACCELERATED ERADICATION OF BRUCELLOSIS, TUBERCULOSIS AND ENZOOTIC LEUKOSIS IN CATTLE ( 3 ); WHEREAS BY LETTER DATED 5 JANUARY 1987 SPAIN NOTIFIED THE COMMISSION OF ACCELERATED PLANS FOR THE ERADICATION OF BRUCELLOSIS AND TUBERCULOSIS IN CATTLE; WHEREAS, AFTER EXAMINATION, THE ACCELERATED PLANS WERE FOUND TO COMPLY WITH DIRECTIVES 77/391/EEC AND 78/52/EEC, AND WITH DECISION 87/58/EEC; WHEREAS THE CONDITIONS FOR FINANCIAL PARTICIPATION BY THE COMMUNITY ARE THEREFORE MET; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE; WHEREAS THE FUND COMMITTEE HAS BEEN CONSULTED, HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCELERATED PLANS FOR THE ERADICATION OF BRUCELLOSIS AND TUBERCULOSIS IN CATTLE, PRESENTED BY SPAIN, ARE HEREBY APPROVED . ARTICLE 2 SPAIN SHALL BRING INTO FORCE WITH EFFECT FROM 1 APRIL 1987 THE LAWS, REGULATIONS AND ADMINISTRATIVE PROVISIONS FOR IMPLEMENTING THE PLANS REFERRED TO IN ARTICLE 1 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF SPAIN . DONE AT BRUSSELS, 15 MAY 1987 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 24, 27 . 1 . 1987, P . 51 . ( 2 ) OJ NO L 145, 13 . 6 . 1977, P . 44 . ( 3 ) OJ NO L 15, 19 . 1 . 1978, P . 34 .